DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
In the reply filed 3/29/21, Applicant has amended claims 1, 11 and 17, and claims 2, 12 and 18 have been canceled.  In view of Applicant’s amendment, as associated remarks (see pp. 15-17), the rejection of claims 1, 3-11, 13-17, 33 and 35 have been overcome and are withdrawn.

Allowable Subject Matter
Claims 1, 3-11, 13-17, 33 and 35 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Lugo whose telephone number is 571-272-3043.  The examiner can normally be reached on M-F, 9-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID B LUGO/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        4/7/2021